DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim(s) 1 recites limitation “based on previously receiving at least one of the long range distress messages, receiving at the one or more mobile devices the short range distress messages from the tag and using at least one of the received short range distress message to locate the tag”. There is no support found in the specification and the drawings for this limitation. Examiner believes that the limitation should read “based on the message from the server to the one or more mobile devices

Claim(s) 16 recites limitation “other mobile communications devices within range and located outside the vehicle that are enabled to receive the short range distress messages based on previously receiving at least one of the long range distress messages”. There is no support found in the specification and the drawings for this limitation. Specifically, there is no support in the specification and the drawings about the other mobile communications devices directly receiving the long range distress messages from the tracking device and based on it subsequently receiving the short range distress messages from the tracking device.

Claim(s) 2-15 and 17-20 are rejected under 112(a) for the same reason as given in their respective parent claim 1 and claim 16.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1, 4, 7, 10, 12-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US2016/0057596) in view of Reitnour et al (US2014/0308915).

Regarding claim 1, Thompson teaches a method of determining a location of a tag connected to an object, the method comprising:
transmitting a first message from a server over a long range communication protocol to the tag to switch the tag into a distress mode;
(Thompson, Figs. 1-3; a mobile device may be in any forms including a mobile phone which is technically a wireless tracking device e.g., a wireless tag and may be attached to any objects; “The distress beacon can be broadcast from a mobile device… in response to a command from an external system (e.g., a remote system)”, [0011], “a distress application (e.g., the distress application 58 of FIG. 1 and/or the distress application 113 of FIG. 2) can receive a request to activate a distress beacon…the request can be received from an external source (e.g., a distress server)”, [0032])
based on switching into the distress mode the tag emits each of short range distress messages and long range distress messages;
(Thompson, “By broadcasting the distress beacon on the plurality of different protocols, the likelihood that a wireless device (e.g., a cell tower, a WiFi hotspot or another mobile device) will detect the distress beacon is increased”, [0012]; “the distress application can select broadcast protocols from a list of wireless communications protocols available at the mobile device. The selected broadcast protocols can include, but are not limited to a cellular data protocol, the WiFi protocol and Bluetooth (or other P2P protocol)”, [0034])
receiving at a server the long range distress messages including location data transmitted from the tag using the long range communication protocol;
(Thompson, “the distress beacon can include (among other things) identification of a user of the mobile device and the location information of the mobile device”, [0011]; “allow the mobile device to transmit an RF signal to external devices that includes location information for the mobile device”, [0033]; the cellular portion of the transmitted distress signal (including location information of the mobile device) is received by a remote distress server (e.g., Fig. 1, distress server 60))
	Thompson does not expressly disclose but Reitnour teaches:
using the location data to determine a geographical area in which the tag is located;
transmitting a message from the server to one or more mobile devices in the geographic area of the tag to enable the one or more mobile devices to receive short range distress messages from the tag;
(Reitnour, “ A server… defining virtual boundaries of a geographic area to be monitored; receiving a communication from one of said plurality of mobile devices … the communication including GPS coordinates indicating a geographic location of the mobile device; determining from the GPS coordinates and the defined boundaries of the geographic area to be monitored that the mobile device from which the communication was received is located in that geographic area…”, [claim 1]; “…cause the server to broadcast alerts to all of the plurality of mobile devices within the defined boundaries of the geographic area”, [claim 6])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Reitnour into the system or method of Thompson in order to allow remotely activating distress signal transmission from a vehicle in a scenario where it’s impossible for a person in or near the vehicle to activate the distress transmission. The combination of Thompson and Reitnour also teaches other enhanced capabilities.
	The combination of Thompson and Reitnour further teaches:
based on previously receiving at least one of the long range distress messages, receiving at the one or more mobile devices the short range distress messages from the tag and using at least one of the received short range distress message to locate the tag; and
transmitting a second message from the one or more mobile devices to the server including the location of the located tag.
(Thompson, Fig. 1; “The distress beacon can be detected by a wireless device that is within range of the mobile device 52… A wireless device that detects the distress beacon can be configured to automatically or manually contact the appropriate authorities… The wireless device can relay the information encoded in the distress beacon to the appropriate authorities, … the location information encoded in the distress beacon”, [0017]; “the distress beacon can include (among other things) identification of a user of the mobile device and the location information of the mobile device”, [0011]; “the distress beacon can be broadcast on… a Peer-to-Peer (e.g., Bluetooth) protocol”, [0012]; when the wireless device detects the Bluetooth distress signals and relays the distress info (including mobile device’s location info) to a network server, it implies that the wireless device is proximal to the location of the mobile device that transmits the distress signals; Reitnour, the alert message broadcast to the mobile devices in the concerned geographic area (Reitnour, [claims 1 and 6]) by the server may cause the mobile devices in the area to take any applicable actions, e.g., listening the Bluetooth distress message from the mobile device of Thompson that sends out the distress (stress) message and relaying the distress message with location information of the distressed mobile device to the network server (Thompson, [0017]))
(Note the 112(a) rejection to claim 1)

Regarding claim 4, the combination of Thompson and Reitnour teaches its/their respective base claim(s).
The combination further teaches the method according to claim 1, wherein the short range distress messages are encrypted.
(Reitnour, “All data is preferably encrypted prior to sending to provide increased protection”, [0133]; the data encryption as a common tool for data protection can be applied to the distress signals of Thompson)

Regarding claim 7, the combination of Thompson and Reitnour teaches its/their respective base claim(s).
The combination further teaches the method according to claim 4 wherein on receipt of a short range distress message from the tag the one or more mobile devices produces an audio and/or visual indicator for a user of at least one of the mobile device indicating if they are moving towards or away from the located tag.
(Reitnour, “the App can also track movement of the device, through analysis of the GPS data, and calculate the heading and speed of the device. That information can also be provided to all emergency responders to give them the ability to estimate the future location of the device, and potentially deduce whether the device (and thus the user) is in a vehicle, walking or stationary. The ability to process data to determine heading and speed is within the knowledge of those skilled in the art”, [0041])

Regarding claims 10 and 17, the combination of Thompson and Reitnour teaches its/their respective base claim(s).
The combination further teaches the method according to claim 1, wherein the short range distress messages is a Bluetooth communication.
(Thompson, “the distress beacon can be broadcast on… a Peer-to-Peer (e.g., Bluetooth) protocol”, [0012])

Regarding claims 12 and 19, the combination of Thompson and Reitnour teaches its/their respective base claim(s).
The combination further teaches the method according to claim 1, wherein the tag further comprises a memory for storing a unique identifier of the tag.
(Thompson, Fig. 1, “The data encoded in the distress beacon can include a unique identifier (ID) of the mobile device 52”; Fig. 2, memory 112; “The memory 112 can include a distress application 113”, [0027])

Regarding claims 13 and 15, the combination of Thompson and Reitnour teaches its/their respective base claim(s).
The combination further teaches the method according to claim 1, wherein the tag further comprises an accelerometer that measures the acceleration of the tag and thereby of a vehicle in which the tag is installed, and the tag stores acceleration data in a memory.
(Reitnour, “Apple iPhone 3GS, 4G, 4GS”, [0038]; iPhone 4 has a built-in accelerometer; Thompson, Fig. 1, mobile device 52 may be an iPhone 4 with a built-in accelerometer as a tracking device that is placed in a vehicle, “the distress beacon can be activated when a user of the mobile device is in distress (e.g., after a vehicle accident)”, [0011]; Reitnour, “…whether the device (and thus the user) is in a vehicle”, [0041]; Thompson, Fig. 1, “The data encoded in the distress beacon can include a unique identifier (ID) of the mobile device 52”; Fig. 2, memory 112; “The memory 112 can include a distress application 113”, [0027])

Regarding claim 14, the combination of Thompson and Reitnour teaches its/their respective base claim(s).
The combination further teaches the method according to claim 13, wherein the tag also provides driving behaviour data.
(Reitnour, “the App can also track movement of the device, through analysis of the GPS data, and calculate the heading and speed of the device. That information can also be provided to all emergency responders to give them the ability to estimate the future location of the device, and potentially deduce whether the device (and thus the user) is in a vehicle, walking or stationary. The ability to process data to determine heading and speed is within the knowledge of those skilled in the art”, [0041]; all mobile devices including the distressed device in the geographic area can monitor the their own movement; since the movement data changes over time, i.e., the recorded device speed and heading direction change over time; the time varying recorded speed and heading direction data may indicate the driver’s driving behavior when the device is in a vehicle; “Apple iPhone 3GS, 4G, 4GS”, [0038]; iPhone 4 has a built-in accelerometer; Thompson, Fig. 1, mobile device 52 can be a tracking device that is placed in a vehicle, “the distress beacon can be activated when a user of the mobile device is in distress (e.g., after a vehicle accident)”, [0011]; Reitnour, “…whether the device (and thus the user) is in a vehicle”, [0041])
Regarding claim 16, the combination of Thompson and Reitnour teaches a tracking device 
a short range wireless communication module;
a long range wireless communication module; and
a controller communicatively coupled to connected to the short range wireless communication module and a long range wireless communication module, the controller configured to
	in response to receiving via the long range wireless communication module a first message from a server over a long range communication protocol switching the controller into a distress mode;
	based on switching into the distress mode the short range wireless communication module emits each of short range distress messages via the short range wireless communication module and long range distress messages via the long range wireless communication module; and
	
(Thompson, Reitnour, see comments on claim 1; Thompson, “The distress beacon can be implemented as a radio frequency (RF) pulse that is periodically broadcast with data encoded therein”, [0016])
	The combination of Thompson and Reitnour further teaches:
	a tracking device in a vehicle…
(Thompson, Fig. 1, mobile device 52 can be a tracking device that is placed in a vehicle, “the distress beacon can be activated when a user of the mobile device is in distress (e.g., after a vehicle accident)”, [0011]; Reitnour, “…whether the device (and thus the user) is in a vehicle”, [0041])
	periodically transmit short range distress messages via the short range wireless communication module…
(Thompson, Reitnour, see comments on claim 1; Thompson, “The distress beacon can be implemented as a radio frequency (RF) pulse that is periodically broadcast with data encoded therein”, [0016]; “the distress application can select broadcast protocols from a list of wireless communications protocols available at the mobile device. The selected broadcast protocols can include, but are not limited to a cellular data protocol, the WiFi protocol and Bluetooth (or other P2P protocol)”, [0034])
(Note the 112(a) rejection to claim 16)

Regarding claim 20, the combination of Thompson and Reitnour teaches its/their respective base claim(s).
The combination further teaches the tracking device according to claim 16, further comprising an accelerometer communicatively coupled to the controller and
wherein the accelerometer measures the acceleration of the tracking device and thereby of a vehicle and stores acceleration data in a memory, and
(Reitnour, “Apple iPhone 3GS, 4G, 4GS”, [0038]; iPhone 4 has a built-in accelerometer; the App can also track movement of the device, through analysis of the GPS data, and calculate the heading and speed of the device. That information can also be provided to all emergency responders to give them the ability to estimate the future location of the device, and potentially deduce whether the device (and thus the user) is in a vehicle, walking or stationary. The ability to process data to determine heading and speed is within the knowledge of those skilled in the art”, [0041]; Thompson, Fig. 1, mobile device 52 can be a tracking device that is placed in a vehicle, “the distress beacon can be activated when a user of the mobile device is in distress (e.g., after a vehicle accident)”, [0011]; Fig. 2, memory 112; Reitnour, “…whether the device (and thus the user) is in a vehicle”, [0041])
wherein the controller controls the short range wireless communication module to transmit a sequence of time stamped acceleration data to a mobile communications device.
(Reitnour, “the App can also track movement of the device, through analysis of the GPS data, and calculate the heading and speed of the device. That information can also be provided to all emergency responders to give them the ability to estimate the future location of the device, and potentially deduce whether the device (and thus the user) is in a vehicle, walking or stationary. The ability to process data to determine heading and speed is within the knowledge of those skilled in the art”, [0041]; all mobile devices including the distressed device in the geographic area can monitor the their own movement; since the movement data including the acceleration data changes over time, i.e., the recorded device speed and heading direction change over time; the time varying recorded speed and heading direction data is a time stamped data sequence)

Claim(s) 2-3, 5, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US2016/0057596) in view of Reitnour et al (US2014/0308915) and further in view of Buursen (What is LoRaWAN, Aug, 2015).

Regarding claims 2 and 18, the combination of Thompson and Reitnour teaches its/their respective base claim(s).
The combination does not expressly disclose but Buursen teaches the method according to claim 1, wherein the long range communication protocol is a low power long range communication protocol.
(Buursen, figure, “With technology that is just a few months on the market, it is possible to build an internet network for things without 3G or WiFi. It reaches way further than WiFi, around 10-15 kilometers, and it does not need a mobile subscription like 3G. Next to that, the energy consumption is very low which makes devices last three years on a single charge. This technology is called LoRaWAN™, an acronym for Long Range Wide-area network”, p2/6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Buursen into the modified system or method of Thompson and Reitnour in order to enable a standardized communication technology, LoRaWan, in a vehicle alert system for long range/large coverage communications at low power consumptions. The combination of Thompson, Reitnour and Buursen also teaches other enhanced capabilities.

Regarding claim 3, the combination of Thompson, Reitnour and Buursen teaches its/their respective base claim(s).
The combination further teaches the method according to claim 2, wherein the long range communication protocol is a low power wide-area networks (LPWAN).
(Buursen, figure, “LoRaWAN™, an acronym for Long Range Wide-area network”, p2/6)

Regarding claim 5, the combination of Thompson, Reitnour and Buursen teaches its/their respective base claim(s).
The combination further teaches the method according to claim 2, wherein the short range distress messages are encrypted.
(Thompson, “the distress application can select broadcast protocols from a list of wireless communications protocols available at the mobile device. The selected broadcast protocols can include, but are not limited to a cellular data protocol, the WiFi protocol and Bluetooth (or other P2P protocol)”, [0034]; “a Fourth Generation (4G) network, a 4G Long Term Evolution Network (4G LTE), a Third Generation (3G) network, a Third Generation Partnership Program (3GPP) network, etc”, [0020]; 4G LTE data is encrypted)

Regarding claim 11 the combination of Thompson and Reitnour teaches its/their respective base claim(s).
The combination of Thompson, Reitnour and Buursen teaches the method according to claim 1, wherein the long range communication protocol is a LoRa (Low Energy Long Range) wireless communication module for communication over a LoRa wireless network or a cellular network.
(Buursen, see comments on claim 2)

Claim(s) 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US2016/0057596) in view of Reitnour et al (US2014/0308915) and further in view of Buursen (What is LoRaWAN, Aug, 2015) and Wolf (US2014/0309884).

Regarding claims 6 and 8, the combination of Thompson, Reitnour and Buursen teaches its/their respective base claim(s).
The combination does not expressly disclose but Wolf teaches the method according to claim 2, wherein on receipt of a short range distress message from the tag the one or more mobile devices produces an audio and/or visual indicator for a user of  at least one of the mobile device indicating if they are moving towards or away from the located tag.
(Wolf, “a visual alert or display and/or an audible alert or acoustical warning may be provided to alert the driver of the subject vehicle that another vehicle is approaching from the rear, and the degree of the warning may increase (such as more rapid flashing or louder tone or audible signal) as the determined excitation level increases (or as the approaching vehicle gets closer to the subject vehicle and is more likely to impact the subject vehicle). Optionally, an optical signal or alert may be provided to alert drivers of other vehicles (including the driver of the determined rearward approaching vehicle) that the other vehicle is approaching the subject vehicle from the rear and in a potentially unsafe manner, with the degree of the warning (such as different exterior lights of the subject vehicle being activated or flashed, such as activation or flashing of the braking lights, the turn signal indicators, the fog lights, the reversing or backup lights, the headlights and/or the like) increasing as the determined excitation level increases”, [0019]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wolf into the modified system or method of Thompson, Reitnour and Buursen in order to increase the degree of the warning when two vehicles are getting closer using increasing audio volume for the audio alert. The combination of Thompson, Reitnour, Buursen and Wolf also teaches other enhanced capabilities.

Regarding claim 9, the combination of Thompson, Reitnour, Buursen and Wolf teaches its/their respective base claim(s).
The combination further teaches the method according to claim 6, wherein the audio and/or visual indicator is a sound that gets more frequent or louder as the mobile device gets closer to the tag.
(Wolf, see comments on claim 6)


Response to Arguments
Applicant's arguments filed on 7/19/2022 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        

9/11/2022